Citation Nr: 1014694	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-14 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include as secondary to shell fragment wound 
of the right thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1950 to August 
1953, and from May 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter was previously before the Board in 
January 2009, when the issue remaining on appeal was remanded 
for additional development.  

The Veteran testified at a Board hearing in July 2008.  A 
transcript of this hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Arthritis of the right knee is causally related to the 
Veteran's service-connected shell fragment wound of the right 
thigh..


CONCLUSION OF LAW

Arthritis of the right is proximately due to the Veteran's 
service-connected shell fragment wound of right thigh.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran is seeking entitlement to service connection for 
a right knee disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service treatment records show treatment for a right knee 
injury, with swelling, in August through September 1950, 
characterized as a sprain with no suggestion of chronic 
disability.  Subsequent service treatment records strongly 
suggest recovery from the sprain, as the sprain was noted to 
have improved by the time of an October 1950 note, and there 
is no further suggestion of knee disability in examination 
reports from July 1953, May 1956, and October 1957 (at final 
separation) which show no clinically noted abnormalities of 
the right knee nor any suggestion of residual chronic right 
knee disability.

The Veteran also suffered a shell fragment wound to the right 
thigh during service.  Service connection has already been 
established for this disability. 

Post-service medical reports, including VA treatment records, 
show repeated notations of a diagnosis of mild degenerative 
joint disease of the right knee.  

Among the significant items of evidence is a September 2006 
VA examination report.  Although this September 2006 VA 
examination report was labeled as an examination of 'scars,' 
it contains suggestively relevant evidence regarding the 
Veteran's claim of entitlement to service connection for a 
right knee disability.  This report notes that the examining 
doctor observed 'a scar towards the middle of the right knee' 
and a 'scar just superior to the knee....'  This appears to 
have prompted the taking of right knee x-rays, which re-
confirmed a diagnosis of 'degenerative changes of the right 
knee as described.'  The September 2006 report concludes with 
the doctor's impression that the Veteran has 'shrapnel injury 
sustained to the right knee and thigh.'  The authoring doctor 
goes on to state that '[t]he scars themselves are painless 
but he states that shrapnel that damaged the right patella is 
resulting in severe pain in the right knee.'

The September 2006 VA examiner's impression suggests that 
observed scars were consistent with a past shrapnel wound to 
the right knee, and the report suggests that the examiner's 
impression was consistent with the Veteran's description of a 
past 'shrapnel injury' to the right knee.  However, the Board 
notes that the occurrence of a past shrapnel injury to the 
right knee is not in dispute.  The September 2006 VA 
examination report merely finds that the location of a scar 
is consistent with the Veteran's description of a shrapnel 
wound in the area of the right knee.  The report does not 
actually attribute the degenerative joint disease diagnosis 
to any past specific injury, nor does it otherwise identify 
any objective internal residuals attributed specifically to 
shrapnel injury of the right knee.  The Board finds that the 
examiner's transcription of the Veteran's opinion that he 
experiences severe pain due to the old shrapnel injury is not 
an actual medical etiology opinion on the matter.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional). 

An April 2009 VA examination report focuses more particularly 
on the matter of determining whether any aspect or degree of 
the Veteran's current right knee disability is etiologically 
linked to the Veteran's military service, specifically with 
regard to the pertinent in-service shrapnel injury.  The 
April 2009 VA examiner reviewed the claims-file and expressly 
acknowledged the in-service shrapnel wounding; the examiner 
expressly acknowledges that the Veteran had this injury to 
his right knee during service.  However, informed by direct 
inspection of the Veteran and review of the medical records, 
the examiner observed that the shrapnel injury appeared to be 
above the knee joint line, whereas the current symptom 
complaints are at the joint line.  The examiner found that 
the current symptom complaints are of a nature and location 
consistent with degenerative joint disease.  The examiner 
explains that he believes the degenerative joint disease to 
be 'multi-factorial,' with 'hereditary' factors being the 
most significant.

The April 2009 VA examiner acknowledges that the Veteran can 
recall no other trauma to his knee.  The examination request 
presented to the April 2009 VA examiner directly asked him 
whether it was at least as likely as not that the current 
right knee disability is etiologically linked to the 
Veteran's active duty service, and the examiner answered that 
he could not state, without a resort to mere speculation, 
that the shrapnel injury is a direct cause of the current 
right knee disability.

The record shows that the Veteran suffered a right knee 
sprain during service in 1950.  It appears that this sprain 
resolved and did not result in residual chronic right knee 
disability.  However, the Veteran also suffered a shell 
fragment wound to the right thigh.  It is this injury which 
has given rise to a question of whether there is a nexus 
between this injury and the Veteran's right knee arthritis.  
It appears that the injury may have been above the knee joint 
line.  However, the Veteran appears to claim that the shell 
fragment was in the area of the patella.  At the September 
2006 examination, the Veteran indicated to the examiner that 
the shrapnel chipped off some of the patella bone and that 
since then he has had pain in the knee.  However, x-rays in 
September 2006 did not appear to detect any defect of the 
patella.  

The April 2009 examiner acknowledged the in-service shrapnel 
injury.  The examiner believed the arthritis to be due to 
multiple causes, but the examiner did not offer a clear 
response to the posed question as to whether it was at least 
as likely as not that the arthritis was due to the shell 
fragment injury.  

After considering, and reconsidering, the overall record, the 
Board is unable to find compelling evidence that the right 
knee arthritis is causally related to the shell fragment 
wound to the right thigh.  However, there is no question that 
the Veteran has arthritis of the right knee and there is no 
question that he suffered a shell fragment wound to the right 
thigh during service.  Medical examiners have been unable to 
offer a clear opinion as to whether it is at least as likely 
as not that the arthritis is related to the shell fragment of 
the right thigh disability.  Given the close proximity of the 
shell fragment wound to the knee, it is reasonable to believe 
that causal relationship could exist between the two.  
Although the 2009 examiner explained that the arthritis was 
most likely multi-factorial, a causal relationship to the 
right thigh disability was not necessarily ruled out.  The 
Veteran's representative has argued that another remand for 
medical clarification is warranted.  The Board believes, 
however, that such action is not necessary as the evidentiary 
record has now reached a point where it can reasonably be 
viewed as showing a state of equipoise between the positive 
and the negative evidence.  Accordingly, the Board finds that 
service connection for right knee arthritis is warranted as 
secondary to the service-connected right thigh shell fragment 
wound disability.  38 U.S.C.A. § 5107. 

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter 
dated in March 2009, the Veteran was furnished notice of the 
manner of assigning a disability evaluation and an effective 
date.  He will have the opportunity to initiate an appeal 
from these "downstream" issues if he disagrees with the 
determinations which will be made by the RO in giving effect 
to the Board's grant of service connection.


ORDER

Entitlement to service connection for right knee arthritis is 
warranted.  The appeal is granted. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


